t c memo united_states tax_court arvid e jackson petitioner v commissioner of internal revenue respondent docket no filed date theodore k jackson iii for petitioner charles pillitteri for respondent memorandum opinion scott judge respondent determined deficiencies in petitioner's federal income taxes for the calendar years and in the amounts of dollar_figure and dollar_figure respectively all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated the issue for decision is whether petitioner is entitled to amortize a life interest in a_trust established for her benefit incident to a divorce all of the facts have been stipulated and are found accordingly petitioner's legal residence was in mobile alabama at the time of the filing of her petition in this case she timely filed her federal_income_tax returns for the taxable years and petitioner and mr t k jackson iii mr jackson were divorced on date on date day before the entry of the divorce decree mr jackson as settlor and the trustee of the aej life trust the trust executed an irrevocable_trust agreement approximately month after the date of the divorce mr jackson funded the trust with various securities which had both a cost_basis and fair_market_value of dollar_figure the trustees of the trust are petitioner mr jackson laura h jackson and ted k jackson iv the trust agreement which was incorporated into the judgment of divorce provided that petitioner was to receive all the income of the trust in monthly installments of dollar_figure during her lifetime if sufficient trust income existed and any income in excess of dollar_figure per month semiannually upon petitioner's death the entire remaining principal of the trust was to be paid - -3 over and distributed in equal shares to the children of mr jackson mr jackson's children are laura h jackson laura ted k jackson iv ted and caroline a jackson caroline laura and ted are the children of mr jackson and petitioner caroline is the daughter of mr jackson but she is not the daughter of petitioner on her federal_income_tax return for each of the taxable years and petitioner claimed dollar_figure as a deduction for amortization of her life interest in the trust she calculated this amount by subtracting from the basis of the trust the fair_market_value of the remainder_interest in the trust dollar_figure to arrive at the value of her life interest in the trust dollar_figure and dividing the value of her life interest by her life expectancy which she incorrectly determined to be dollar_figure years petitioner's correct life expectancy at the time the trust was established wa sec_33 years which would result in a yearly amortization amount of dollar_figure in the notice_of_deficiency respondent disallowed the amortization deductions claimed by petitioner for and stating that the life interest petitioner received was a property settlement and therefore not amortizable petitioner contends that she received the life interest in exchange for her marital rights and therefore it is amortizable generally a taxpayer may amortize his cost_basis in a purchased life interest over his life expectancy see 423_f2d_1118 9th cir 85_tc_309 52_tc_560 noting that sec_167 provides the authority for such a deduction revd on another issue 445_f2d_166 5th cir however section disallows deductions for amortization of a life interest acquired by gift bequest or inheritance sec_167 depreciation a general_rule --there shall be allowed as a depreciation reduction a reasonable allowance for the exhaustion wear_and_tear including a reasonable allowance for obsolescence -- of property_held_for_the_production_of_income sec_273 holders of life or terminable_interest amounts paid under the laws of a state the district of columbia a possession_of_the_united_states or a foreign_country as income to the holder of a life or terminable_interest acquired by gift bequest or inheritance shall not be reduced or diminished by any deduction for shrinkage by whatever name called in the value of such interest due to the lapse of time - -5 section provides that for purposes of the income_tax provisions of the code property transferred by an individual to or in trust for the benefit of a spouse or former spouse incident_to_divorce is treated as acquired by the transferee by gift sec_1041 sec_1041 provides that a transfer of property between former spouses is incident_to_divorce when the transfer occurs not more than year after the date on which the marriage ceases because petitioner acquired her life interest in the sec_1041 transfers of property between spouses or incident_to_divorce a general_rule --no gain_or_loss shall be recognized on a transfer of property from an individual to or in trust for the benefit of -- a spouse or a former spouse but only if the transfer is incident_to_divorce b transfer treated as gift transferee has transferor's basis --in the case of any transfer of property described in subsection a -- for purposes of this subtitle the property shall be treated as acquired by the transferee by gift and the basis of the transferee in the property shall be the adjusted_basis of the transferor c incident_to_divorce --for purposes of subsection a a transfer of property is incident to the divorce if such transfer-- occurs within year after the date on which the marriage ceases - -6 trust in accordance with the provisions of the judgment of divorce and also in accordance with that judgment approximately month thereafter the trust was funded by the transfer of assets from mr jackson for the benefit of petitioner petitioner's interest in the trust was a transfer of property to a former spouse incident_to_divorce respondent contends that because petitioner acquired her life interest in the trust from mr jackson incident_to_divorce sec_1041 requires that petitioner's life interest in the trust be treated as if she acquired it by gift respondent argues that sec_273 applies to disallow the deductions taken by petitioner in and for amortization of her life interest in the trust petitioner argues that she acquired her life interest in the trust by purchase and not by gift since she relinquished her marital rights in exchange for her life interest in the trust she therefore contends that sec_273 does not prohibit her deduction of amortization of her life interest in the trust petitioner states that under alabama law the life interest in the trust was transferred to her for valuable consideration the relinquishment of her marital rights in 370_us_65 the court held that the transferor spouse recognized gain when he transferred appreciated_property to his spouse in exchange for her marital rights and the transferee spouse took a fair-market- - -7 value basis in the transferred property this holding would support petitioner's position based on alabama law sec_1041 was enacted specifically to change the law as announced in the davis case for federal_income_tax purposes h rept vol ii pincite h rept vol ii supra pincite states that thus uniform federal_income_tax consequences will apply to these transfers notwithstanding that the property may be subject_to differing state property laws under sec_1041 it is clear that petitioner is to be treated for federal_income_tax purposes as acquiring her life interest in the trust by gift under sec_273 an amortization deduction of a life interest acquired by gift bequest or inheritance is not allowed as a reduction of income from the trust therefore we hold that petitioner is not entitled to any amortization deduction for the value of her life interest in the trust for either of the calendar years and see staff of joint comm on taxation general explanation of the revenue provisions of the deficit_reduction_act_of_1984 pincite j comm print in the alternative respondent contends under sec_167 that the amortization deductions claimed by petitioner would be disallowed in full even if sec_273 were inapplicable to the circumstances here sec_167 does not apply to any term_interest to which sec_273 applies sec_167 thus because we hold that continued - -8 sec_167 e provides that no amortization deduction shall be allowed under any income_tax provision for any term_interest_in_property for any period during which the remainder_interest in such property is held by a related_person the remainder interests in the trust are held by laura ted and caroline laura and ted are the daughter and son of petitioner caroline is mr jackson's daughter but she is not petitioner's daughter continued sec_273 applies to disallow the amortization deductions claimed by petitioner for her life interest in the trust sec_167 does not apply to petitioner sec_167 certain term interests not depreciable -- in general --no depreciation deduction shall be allowed under this section and no depreciation or amortization deduction shall be allowed under any other provision of this subtitle to the taxpayer for any term_interest_in_property for any period during which the remainder_interest in such property is held directly or indirectly by a related_person coordination with sec_273 --this subsection shall not apply to any term_interest to which sec_273 applies definitions --for purposes of this subsection-- a term_interest_in_property --the term term_interest_in_property has the meaning given such term by sec_1001 b related_person --the term related_person means any person bearing a relationship to the taxpayer described in subsection b or e of sec_267 - -9 sec_167 refers to sec_1001 for the definition of term_interest_in_property and sec_167 refers to sec_267 b for the definition of a related_person sec_1001 provides term_interest_in_property defined --for purposes of paragraph the term term_interest_in_property means-- a a life interest in property b an interest in property for a term of years or c an income_interest in a_trust sec_267 provides in part-- b relationships --the persons referred to in subsection a are members_of_a_family as defined in subse ction c a fiduciary of a_trust and a beneficiary of such trust c constructive_ownership of stock -- the family of an individual shall include only his brothers and sisters whether by the whole or half blood spouse ancestors and lineal_descendants - -10 sec_1001 provides that a term_interest_in_property includes a life interest in property because petitioner has a life interest in the trust she has a term_interest_in_property sec_267 provides that a related_person includes members of an individual's family sec_267 provides that the family of an individual includes his lineal_descendants because laura and ted are lineal_descendants of petitioner they are related_persons with respect to petitioner for purposes of sec_167 sec_267 provides that related_persons include a fiduciary of a_trust and a beneficiary of such trust sec_7701 provides that a trustee is a fiduciary as a trustee of the trust petitioner is a fiduciary of the trust as the holder of a remainder_interest in the trust caroline is a beneficiary of the trust because petitioner is a fiduciary of the trust and caroline is a beneficiary of the trust they are related_persons for purposes of sec_167 because petitioner holds a term_interest in the trust and all of the remainder interests in the trust are held by related_persons it is clear that sec_167 applies to disallow the amortization deductions claimed by petitioner if sec_273 is not applicable to the facts here present since we have held that sec_273 is applicable to the facts here we will not discuss sec_167 other than in the - -11 summary fashion set forth above in our view if sec_273 were not applicable to the facts here present under sec_167 petitioner would not be entitled to any amortization deduction with respect to her life interest in the trust decision will be entered for respondent
